

CONSENT AND SIXTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This Consent and Sixth Amendment to Loan and Security Agreement (this
“Amendment”) is entered into this 2nd day of March, 2018, by and between (i)
SILICON VALLEY BANK (“Bank”) and (ii) WORKIVA INC., a Delaware corporation
(f/k/a Workiva LLC, “Workiva”) and WORKIVA INTERNATIONAL LLC, a Delaware limited
liability company (“International”, and together with Workiva, each and
together, jointly and severally, “Borrower”) whose address is 55 West Monroe
Street, Suite 3490, Chicago, Illinois 60603.
RECITALS
A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of August 22, 2014, as affected by a First Amendment to Loan
and Security Agreement, dated as of October 16, 2014, as further affected by a
Second Amendment to Loan and Security Agreement dated as of November 25, 2014,
as further affected by a Third Amendment to Loan and Security Agreement dated as
of February 26, 2015, as further affected by a Consent and Fourth Amendment to
Loan and Security Agreement dated April 5, 2016, and as further affected by a
Consent and Fifth Amendment to Loan and Security Agreement dated as of June 30,
2017 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 2.2.2(a) (Letters of Credit). Section 2.2.2(a) is amended in its
entirety and replaced with the following:




--------------------------------------------------------------------------------




“(a)    As part of the Revolving Line, Bank shall issue or have issued Letters
of Credit denominated in Dollars or a Foreign Currency for Borrower’s account.
The aggregate Dollar Equivalent amount utilized for the issuance of Letters of
Credit shall at all times reduce the amount otherwise available for Advances
under the Revolving Line. The aggregate Dollar Equivalent of the face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) may not exceed Five Million Dollars
($5,000,000).”


2.2    Section 2.5(a) (Commitment Fee). Section 2.5(a) is amended in its
entirety and replaced with the following:
“(a)    Commitment Fee. A fully earned, non‑refundable commitment fee of Two
Hundred Twenty Five Thousand Dollars ($225,000), as follows: (i) Thirty Seven
Thousand Five Hundred Dollars ($37,500) previously paid by Borrower on the
Effective Date, (ii) Thirty Seven Thousand Five Hundred Dollars ($37,500)
previously paid by Borrower on the first anniversary date of the Effective Date,
(iii) Thirty Seven Thousand Five Hundred Dollars ($37,500) paid on the second
anniversary date of the Effective Date, (iv) Thirty Seven Thousand Five Hundred
Dollars ($37,500) paid on the third anniversary date of the Effective Date, (v)
Thirty Seven Thousand Five Hundred Dollars ($37,500) payable on the Sixth
Amendment Effective Date, and (vi) Thirty Seven Thousand Five Hundred Dollars
($37,500) payable on the anniversary of the Sixth Amendment Effective Date;”
2.3    Section 6.6 (Access to Collateral; Books and Records). Section 6.6 is
amended in its entirety and replaced with the following:
“6.6    Access to Collateral; Books and Records. At reasonable times, on three
(3) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be conducted at Borrower’s expense and
may only be conducted by Bank when there are Obligations outstanding under the
Revolving Line (and in any event, no more often than once every twelve (12)
months unless an Event of Default has occurred and is continuing in which case
such inspections and audits shall occur as often as Bank shall determine is
necessary). The charge therefor shall be $1,000 per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable out-of-pocket expenses actually incurred. In the event
Borrower and Bank schedule an audit more than ten (10) days in advance, and
Borrower cancels or reschedules the audit with less than ten (10) days written
notice to Bank, then (without limiting any of Bank’s rights or remedies)
Borrower shall pay Bank a fee of $1,000 plus any out-of-pocket expenses actually
incurred by Bank to compensate Bank for the costs and expenses of the
cancellation or rescheduling.”






--------------------------------------------------------------------------------




2.4    Section 6.8(a) (Operating Accounts). Section 6.8(a) is amended in its
entirety and replaced with the following:
“(a)    Subject to the terms of Section 6.8(b), maintain all of its operating
and other deposit accounts and securities accounts with Bank and Bank’s
Affiliates. Notwithstanding the foregoing, Borrower may maintain (x) up to five
(5) accounts at Bankers Trust as follows: (i) accounts ending 8182, 4237, 3600
and 9667 which are subject to a Control Agreement and (ii) deposit account
ending 4237 at Bankers Trust which shall not be subject to a Control Agreement
(provided, however, the aggregate proceeds in account ending 4237 shall not
exceed Fifty Thousand Dollars ($50,000) at any time) and (y) one (1) investment
account at HSBC which shall not be subject to a Control Agreement (provided,
however, the aggregate proceeds in such investment account shall not exceed
Eleven Million Dollars ($11,000,000) at any time).”


2.5    Section 6.9 (Financial Covenants). Section 6.9 is amended in its entirety
and replaced with the following:
“6.9    Financial Covenant. Maintain at all times, to be certified to Bank as of
the last day of each fiscal quarter, an Adjusted Quick Ratio of equal to or
greater than 1.25 to 1.00.”
2.6    Section 7.3 (Mergers or Acquisitions). Section 7.3 is amended in its
entirety and replaced with the following:
“7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merger or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), other than Permitted Acquisitions. A
Subsidiary may merger or consolidate into another Subsidiary or into Borrower.”


2.7    Section 13 (Definitions). The following new subsection (k) is inserted in
the definition of Permitted Indebtedness immediately following subsection (j)
thereof:
“(k)    unsecured Indebtedness in the form of convertible notes, each having a
maturity date at least three (3) months after the Revolving Line Maturity Date,
in an amount not to exceed Two Hundred Fifty Million Dollars ($250,000,000) in
the aggregate outstanding at any time.”


2.8    Section 13 (Definitions). The following new subsection (k) is inserted in
the definition of Permitted Investments immediately following subsection (j)
thereof:
“(k)    Investments made in connection with a Permitted Acquisition.”




--------------------------------------------------------------------------------




2.9    Section 13 (Definitions). The following new terms and their definitions
are inserted alphabetically in Section 13.1:
“Acquisition” means the purchase or other acquisition (whether by merger,
consolidation or otherwise) by Borrower of all or substantially all of the
assets, stock or other equity interests of a Person.


“Adjusted Quick Ratio” means, as of any date of determination, a ratio equal to
(a) Quick Assets, divided by (b) the sum of (i) Current Liabilities minus (ii)
the current portion of Deferred Revenue, minus (iii) Customer Deposits.


“Current Liabilities” are all Obligations of Borrower to Bank, plus, without
duplication, the aggregate amount of Borrower’s Total Liabilities that mature
within one (1) year.


“Customer Deposits” are all amounts received from customers in advance of
performance but refundable under the applicable customer contract.


“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.


“Permitted Acquisition” or “Permitted Acquisitions” is any Acquisition by
Borrower, provided that each of the following shall be applicable to each such
Acquisition:


(a)    no Event of Default shall have occurred and be continuing or would result
from the consummation of the proposed Acquisition;


(b)    the entity or assets acquired in such Acquisition are in the same or
similar line of business as Borrower is in as of the Effective Date or
reasonably related thereto;


(c)    the target of such Acquisition, if such acquisition is a stock
acquisition, shall be an entity organized under the laws of any State in the
United States and shall have a principal place in the United States;


(d)    if the Acquisition includes a merger of Borrower, Borrower shall remain a
surviving entity after giving effect to such Acquisition;


(e)    Borrower shall provide Bank with written notice of the proposed
Acquisition at least ten (10) Business Days prior to the anticipated closing
date of the proposed Acquisition, and not less than five (5) Business Days prior
to the anticipated closing date of the proposed Acquisition, copies of the
acquisition agreement and all other material documents relative to the proposed
Acquisition (or if such acquisition agreement and other material documents are
not in final form,




--------------------------------------------------------------------------------




drafts of such acquisition agreement and other material documents; provided,
that Borrower shall deliver final forms of such acquisition agreement and other
material documents promptly upon completion);


(f)    the total cash consideration does not exceed (x) if such consideration is
paid using proceeds from one or more convertible notes, Two Hundred Fifty
Million Dollars ($250,000,000) in the aggregate for all such Acquisitions or (y)
without duplication of any proceeds received by Borrower in connection with
clause (x) above, if such consideration is paid using cash on Borrower’s balance
sheet, Fifty Million Dollars ($50,000,000) in the aggregate for all such
Acquisitions;


(g)    the Acquisition shall not constitute an Unfriendly Acquisition; and


(h)    the entity or assets acquired in such Acquisition shall not be subject to
any Lien other than (x) the first-priority Liens granted in favor of Bank, if
applicable and (y) Permitted Liens.


“Quick Assets” is, at any time, the sum of Borrower’s (i) unrestricted and
unencumbered cash in Deposit Accounts maintained at Bank or in Deposit Accounts
subject to a Control Agreement in favor of Bank plus (ii) net billed accounts
receivable determined according to GAAP.


“Sixth Amendment Effective Date” is March 2, 2018.


“Total Liabilities” is, on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s balance sheet, including all
Indebtedness and the current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.


“Unfriendly Acquisition” is any Acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally governing body) of the Person to be
acquired.


2.10    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances minus (c) the aggregate Dollar Equivalent amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserve.


“Revolving Line Maturity Date” is August 22, 2020.




--------------------------------------------------------------------------------




2.11    Section 13 (Definitions). The following term and its definition set
forth in Section 13.1 is deleted in its entirety:
“IEDA Letters of Credit” means, collectively, (i) Letter of Credit No.
SVBSF009273 in the face amount of $1,983,333 issued by Bank for the benefit of
the Iowa Economic Development Authority and (ii) Letter of Credit No.
SVBSF009270 in the face amount of $2,259,000 issued by Bank for the benefit of
the Iowa Economic Development Authority.


2.12    Compliance Certificate (Exhibit B). The Compliance Certificate attached
to the Loan Agreement as Exhibit B is amended in its entirety and replaced with
the Compliance Certificate in the form of Exhibit B attached hereto.
3.    Consent to Transactions. Borrower has notified Bank that Borrower has
formed Workiva Singapore Pte Ltd., a company formed under the laws of Singapore
and a wholly-owned Subsidiary of Workiva Holdings Limited (the “Subsidiary
Formation”). Borrower acknowledges that the Subsidiary Formation is prohibited
under the terms of the Loan Agreement, and Borrower has requested that Bank
consent to the Subsidiary Formation. Accordingly, notwithstanding anything to
the contrary contained in Section 6.12 (Formation or Acquisition of
Subsidiaries) or Section 7.7 (Distributions; Investments) of the Loan Agreement,
subject to the terms and conditions set forth in Section 10 of this Agreement,
Bank consents to the Subsidiary Formation; provided, however, as a condition to
such consent, no Default or Event of Default shall have occurred. The following
consent applies only to the Transactions and is not a consent to or waiver of
any subsequent application of the same provisions of the Loan Agreement, nor is
it a waiver of any breach of any other provision of the Loan Agreement and the
other Loan Documents. The foregoing consent does not establish a course of
dealing upon which Borrower may rely on in the future.
4.    Limitation of Amendments.
4.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
5.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an




--------------------------------------------------------------------------------




earlier date, in which case they are true and correct as of such date), and
(b) no Event of Default has occurred and is continuing;
5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
5.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.    Updated Perfection Certificate. Borrower has delivered an updated
Perfection Certificate dated as of the date hereof (the “Updated Perfection
Certificate”), which Updated Perfection Certificate shall supersede in all
respects that certain Perfection Certificate dated as of April 5, 2016. Borrower
and Bank acknowledge and agree that all references in the Loan Agreement to the
“Perfection Certificate” shall hereinafter be deemed to be a reference to the
Updated Perfection Certificate.
7.    No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them




--------------------------------------------------------------------------------




are hereby expressly WAIVED and Borrower hereby RELEASES Bank from any liability
thereunder.
8.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
9.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
10.    Effectiveness. This Amendment shall be deemed effective upon the
following:
10.1    the due execution and delivery to Bank of this Amendment by each party
hereto;
10.2    copies, certified by a duly authorized officer of Borrower, to be true
and complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof, (ii) the resolutions of Borrower
authorizing the execution and delivery of this Amendment, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby, and (iii) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be so
authorized on behalf of Borrower;
10.3    certified copies, dated as of a recent date, of financing statement and
other lien searches of Borrower, as Bank may request and which shall be obtained
by Bank, accompanied by written evidence (including any UCC termination
statements) that the Liens revealed in any such searched either (i) will be
terminated prior to or in connection with the Agreement, or (ii) in the sole
discretion of Bank, will constitute Permitted Liens
10.4    evidence satisfactory to Bank that the insurance policies require for
Borrower are in fully force and effect, together with appropriate evidence
showing lender loss payable and additional insured clauses or endorsements in
favor of Bank;
10.5    the Updated Perfection Certificate;
10.6    Borrower’s payment of Bank’s legal fees and expenses incurred in
connection with this Amendment; and
10.7    such other documents as Bank may reasonably request.


[Signature page follows.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
BORROWER


Silicon Valley Bank




By:   /s/ Heather LaFreniere
Name: Heather LaFreniere
Title:  Director


Workiva Inc.




By:  /s/ Matthew Rizai
Name:  Matthew Rizai
Title:  Chairman & CEO
 


Workiva International LLC




By:  /s/ Matthew Rizai
Name:  Matthew Rizai
Title:  President











[Signature page to Consent and Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------





EXHIBIT B
COMPLIANCE CERTIFICATE


TO:        SILICON VALLEY BANK                    Date:                 
FROM:     WORKIVA INC. and WORKIVA INTERNATIONAL LLC
The undersigned authorized officer of Workiva Inc. and Workiva International LLC
(each and together, jointly and severally, “Borrower”) certifies that under the
terms and conditions of the Loan and Security Agreement between Borrower and
Bank (as amended, the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries, if any, relating to unpaid employee payroll or
benefits of which Borrower has not previously provided written notification to
Bank. Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.


1



--------------------------------------------------------------------------------




Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
Quarterly financial statements with
Compliance Certificate
Quarterly within 45 days
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 150 days
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC


Yes No
A/R & A/P Agings & Deferred Revenue
Quarterly within 45 days


Yes No
Borrowing Base Report
With each request for an Advance; monthly within 30 days (Quarterly within 45
days if no outstanding
Credit Extensions)


Yes No
Projections
FYE within 60 days
Yes No


The following Intellectual Property was registered after the Effective Date (if
no registrations, state
“None”)____________________________________________________________________________





Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Adjusted Quick Ratio
> 1.25:1.00
:1.00
Yes No



As of the date of this certificate, Borrower’s investment account maintained
with HSBC contains $______________________.    




The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------




2



--------------------------------------------------------------------------------




WORKIVA INC.
WORKIVA INTERNATIONAL LLC




By:    
Name:    
Title:    


BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No





3



--------------------------------------------------------------------------------





Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


I.    Adjusted Quick Ratio (Section 6.9)
Required:
Maintain at all times, to be certified to Bank as of the last day of each fiscal
quarter, an Adjusted Quick Ratio of equal to or greater than 1.25 to 1.00.



A.
Unrestricted and unencumbered cash maintained at Bank or in Deposit Accounts
subject to a Control Agreement in favor of Bank


$   


B.
Net billed accounts receivable
$   


C.
Quick Assets (line A plus line B)
$   


D.
Aggregate value of Obligations to Bank
$   


E.
Aggregate value of Indebtedness of Borrower that matures within one (1) year and
the current portion of Subordinated Debt permitted by Bank to be paid by
Borrower
$   


F.
Current Liabilities (line D plus line E)
$   


G.
Current portion of Deferred Revenue
$   


H.
Customer Deposits
$   


I.
Line F minus line G minus line H
$   


J.
Adjusted Quick Ratio (line C divided by line I)
 



Is line J equal to or greater than 1.25 to 1.00?


  No, not in compliance                          Yes, in compliance





